Case 6:19-cv-01333-RBD-EJK Document 101 Filed 04/17/20 Page 1 of 4 PageID 1296



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

  NICHIA CORPORATION,                                )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. 6:19-cv-1333-RBD-EJK
  v.                                                 )
                                                     )
  LIGHTING SCIENCE GROUP CORP.,                      )
                                                     )
                     Defendant.                      )
                                                     )
                                                     )



                   AGREED JOINT MOTION TO CONTINUE HEARING
                     AND MEMORANDUM OF LAW IN SUPPORT


        The parties to this action, through their respective undersigned counsel, hereby file this

 agreed joint motion to modify the Amended Case Management and Scheduling Order (Doc. No.

 70), and continue the Technology Tutorial Conference. As grounds therefore, the Parties state:

        1.      This is a patent case.

        2.      This case is related to two other cases pending before this Court:         Nichia

 Corporation v. Healthe, Inc., Lighting Science Group Corporation, Case No. 6:19-cv-1332-RBD-

 EJK (“Case 1332”) and Nichia Corporation v. VividGro, Inc., Lighting Science Group

 Corporation, Case No. 6:19-cv-01334-RBD-EJK (“Case 1334”).

        3.      The same counsel represents Plaintiff in these three related matters. The same

 counsel represents the Defendants in these three related matters.

        4.      On March 4, 2020, the Parties jointly moved to modify the Amended Case

 Management and Scheduling Order, requesting that the Court schedule the Technology Tutorial

 on May 11, 2020. (Dkt. 75).

                                                 1
Case 6:19-cv-01333-RBD-EJK Document 101 Filed 04/17/20 Page 2 of 4 PageID 1297



        5.      The Parties also jointly moved to have the claim construction hearing held on

 August 10, 2020.

        6.      That Joint Motion is pending before the Court, and is scheduled to be addressed at

 the April 21, 2020 telephonic hearing.

        7.      In view of the novel coronavirus outbreak, the parties respectfully request that the

 Technology Tutorial be continued.

        8.      Specifically, in order to avoid travel (particularly on the part of out-of-state

 counsel), and consistent with the Court’s March 18, 2020 “Orlando Division Protocol for

 Proceedings During COVID-19 Directives,” the parties request that the Technology Tutorial be

 scheduled to occur sometime after July 15, 2020, and prior to the requested August 10, 2020 claim

 construction hearing. The parties are hopeful that with this continuance, counsel will be able to

 safely travel and appear before the Court.

        9.      These extensions constitute good cause for the relief requested herein in accordance

 with Fed. R. Civ. P. 6.

        10.     In accordance with Local Rule 3.01, the undersigned certify that both Parties agree

 to the relief sought in this motion.

        11.     In accordance with Fed. R. Civ. P. 6, this Motion is not made for any purpose of

 delay but for the reasons set forth above to allow coordination between these three related cases.




                                                 2
Case 6:19-cv-01333-RBD-EJK Document 101 Filed 04/17/20 Page 3 of 4 PageID 1298



 Date: April 17, 2020                                Respectfully submitted,


 By: /s/ Daniel C. Johnson                           By /s/Ryan T. Santurri
 Eleanor M. Yost                                     Ryan T. Santurri
 Florida Bar No. 1003178                             Florida Bar No. 15698
 eyost@carltonfields.com                             rsanturri@allendyer.com
 William (Ty) Giltinan                               ALLEN, DYER, DOPPELT
 Florida Bar No. 27810                                & GILCHRIST, P.A.
 wgiltinan@carltonfields.com                         255 South Orange Avenue, Suite 1401
 J. Coy Stull                                        Post Office Box 3791
 Florida Bar No. 15764                               Orlando, FL 32802-3791
 jstull@carltonfields.com                            Telephone: (407) 841-2330
                                                     Facsimile: (407) 841-2343
 4221 W. Boy Scout Boulevard
                                                     and
 Suite 1000
 Tampa, Florida 33607-5780
                                                     Andrew Gish
 Tel. No.: (813) 229-4395
 Fax No.: (813) 229-4133                             Noroozi PC
                                                     1250 Broadway, 36th Floor
 -and-                                               New York, NY 10001
                                                     (212) 328-1164
 Daniel C. Johnson
 Trial Counsel                                       Attorneys for Defendant
 djohnson@carltonfields.com
 Florida Bar No. 522880
 Carlton Fields, P.A.
 200 S. Orange Ave., Ste. 1000
 Orlando, Florida 32801-3400
 Tel. No.: (407) 244-8237
 Fax No.: (407) 648-9099

 -and-

 ROTHWELL,     FIGG,             ERNST       &
 MANBECK, P.C.

 Robert P. Parker (Trial Counsel) (pro hac
 vice)
 rparker@rfem.com
 Jenny Colgate (pro hac vice)
 jcolgate@rfem.com
 Michael Jones (pro hac vice)
 mjones@rfem.com
 Daniel McCallum (pro hac vice)
 dmccallum@rfem.com

                                                 3
Case 6:19-cv-01333-RBD-EJK Document 101 Filed 04/17/20 Page 4 of 4 PageID 1299



  Mark Rawls (pro hac vice)
  mrawls@rfem.com
  607 14th Street N.W., Suite 800
  Washington, DC 20005
  Tel. No.: (202) 783-6040
  Fax No.: (202) 783-6031

  Attorneys for Plaintiff Nichia Corporation




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the above and foregoing has been furnished,

 electronically, through the CM/ECF system, to all counsel of record on this 17th day of April,

 2020.




                                               /s/ Daniel C. Johnson
                                               Daniel C. Johnson




                                                  4
